This case is a companion of one titled Olen Warren Todd et ux v. Leland Hyzer, as executor, in which opinion was filed July 14, 1944. The same principles are involved, and it occurs to us that a further discussion of them is not necessary. Essential differences existing between the testimony here and in the companion case, however, warranted contrary conclusions by the chancellor, so the decree of this case is likewise
Affirmed.
TERRELL, CHAPMAN, THOMAS and ADAMS, JJ., concur.
BUFORD, C. J., absent.